Criminal prosecution tried upon indictment charging the defendant with the murder of one Sandy Sisk.
Lowell Wall shot and killed Sandy Sisk on Easter Monday, 1933, about 3:00 a. m., while the two were engaged in a duel with pistols at the home of Mrs. Nat Martin, mother-in-law of the deceased. The position of the defendant is that he did not bring on the fight and that he used no more force than was necessary to repel the attack in his own proper self-defense.
Over objection of defendant, Shackie Belton, a witness for the State, was allowed to testify that about a month before the shooting, the defendant told him that on one occasion he could have killed Sisk if he wanted to and claimed he did it in self-defense, that he came mighty near doing it, that Sandy was jealous of him and his wife.
The deceased's bloody clothes were also exhibited to the jury over objection of defendant.
Verdict: Guilty of murder in the second degree.
Judgment: Imprisonment in the State's prison, at hard labor, for a term of not less than fifteen nor more than twenty years.
The defendant appeals, assigning errors.
The announcement of the solicitor, made before entering upon the trial, that the State would not ask for a verdict of more than murder in the second degree, was tantamount to taking a nolle prosequi on the capital charge. S. v. Gregory, 203 N.C. 528, 166 S.E. 387; S. v. Brigman,201 N.C. 793, 161 S.E. 727; S. v. Spain, ibid., 571, 160 S.E. 825; S. v.Hunt, 128 N.C. 584, 38 S.E. 473.
In this state of the record, the testimony of the witness, Shackie Belton, even if regarded as indefinite or too remote in point of time, could not be held for reversible error, though admitted over objection of defendant, for the element of premeditation and deliberation, necessary to be shown on the capital charge, had been removed from the case *Page 661 
by the action of the solicitor, and both the unlawfulness of the homicide and malice on the part of the defendant were presumed from the intentional killing of the deceased with a deadly weapon. S. v. Bailey, ante, 255.
Nor can the introduction in evidence, and exhibition to the jury, of deceased's bloody clothes be regarded as harmful or erroneous. It is not a valid ground of objection to evidence that it tends to prove the fact in question more conclusively when the article to which it refers is exhibited, instead of being left to the description of witnesses. Such objection fails to take into account the difference between the strength of evidence and its competency. S. v. Westmoreland, 181 N.C. 590,107 S.E. 438; S. v. Vann, 162 N.C. 534, 77 S.E. 295.
The remaining exceptions discussed on brief present no new question of law or one not heretofore settled by a number of decisions. In no view of the case could the demurrer to the evidence have been sustained; and the charge is free from valid objection. The verdict and judgment will be upheld.
No error.